                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ZACHARY LUTZ,                                               CIVIL ACTION
         Plaintiff,

v.

RAKUTEN, INC., et al.,                                      No. 17-3895
          Defendants.

                                            ORDER

        AND NOW, this 22"d day of April 2019, upon consideration of Defendants' Motion to

Dismiss (ECF No. 42), Plaintiffs Response thereto (ECF No. 44), Defendants' Reply (ECF No.

45), and Plaintiffs Sur-Response (ECF No. 48), and in conjunction with the Court's

accompanying Opinion, it is hereby ORDERED as follows:

     1. Defendants' Motion to Dismiss (ECF No. 42) is DENIED IN PART and GRANTED

        IN PART;

     2. Defendants' Motion to Dismiss is GRANTED as to Defendant, Rakuten, Inc., only.

        Therefore, Rakuten, Inc. is DISMISSED from the instant action;

     3. Defendants' Motion to Dismiss is DENIED as to Defendant, Rakuten Baseball, Inc.

     4. Rakuten Baseball, Inc. must file an answer to Plaintiffs Complaint on or before May 6,

        2019.

                                                    BY THE COURT:
